SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2016 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . BRASKEM S.A. CNPJ No. 42.150.391/0001-70 NIRE 29.300.006.939 A Publicly-Held Company MATERIAL FACT Braskem S.A. ("Company"), in compliance with CVM Ruling nº 358/02, informs its shareholders and the market that, on this date, it concluded the last stage of the global settlement negotiations mentioned in the Material Fact of December 14, 2016, with the finalization of formal agreements with the US Department of Justice (“DoJ”) and the US Securities and Exchange Commission (“SEC”) and the closure of Switzerland’s investigation by the Office of the Attorney General pursuant to written order. The Company previously announced the Leniency Agreement entered into with Brazil’s Federal Prosecutors Office (“MPF”). As described in the Material Fact of December 14, 2016, under the global settlement, the Company will pay to the competent authorities, in Brazil and abroad, the total amount of approximately US$ 957 million, equivalent to approximately R$ 3,1 billion. Out of this total amount, approximately R$ 1,6 billion will be paid up front, after the ratification of the agreements by the respective competent courts, being approximately US$ 95 million to the DoJ, US$ 65 million to the SEC, CHF 95 million to Switzerland’s Office of the Attorney General and R$ 736 million to MPF. The balance of approximately R$ 1,5 billion will be paid in six annual installments adjusted by the IPCA variation to the MPF in accordance with the Brazilian Leniency Agreement. The amounts paid to the MPF will be directed to third party indemnification. Under the terms of the agreements, the Company will continue to cooperate with the competent authorities and improve its governance and anti-corruption compliance practices. The Company will also be subject to external monitorship for an estimated period of 3 years. São Paulo, December 21, 2016. Pedro van Langendonck Teixeira de Freitas Finance and Investors' Relations Officer Braskem S.A. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: December 21 , 2016 BRASKEM S.A. By: /s/Pedro van Langendonck Teixeira de Freitas Name: Pedro van Langendonck Teixeira de Freitas Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
